       Case 3:21-cv-00171-L Document 1 Filed 01/26/21                              Page 1 of 14 PageID 1



                                   IN THE UNITED STATES DISTRICT COURT
                                   FOR THE NORTHERN DISTRICT OF TEXAS
                                             DALLAS DIVISION

JERI LOU MCKINNEY,                                                    §
                                                                      §
                     Plaintiff,                                       §
                                                                      §
v.                                                                    §
                                                                             Case No. __________________
                                                                      §
EXTERRO, INC. and LEEDS EQUITY                                        §
PARTNERS, L.L.C.                                                      §
                                                                      §
                     Defendants.                                      §

                                     PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

          COMES NOW, Jeri Lou McKinney (“McKinney” or “Plaintiff”) and files this Original

Complaint against Exterro, Inc. (“Exterro” or “Company”) and Leeds Equity Partners, L.L.C.

(“Leeds”) (collectively, “Defendants” or “Company”) and would respectfully show the Court the

following:

                                                       I.           THE PARTIES

          1.         Plaintiff Jeri Lou McKinney is an individual who resides in Collin County, Texas.

          2.         Defendant Exterro is a foreign corporation doing business in the State of Texas.

          3.         Defendant Leeds is a foreign corporation doing business in the State of Texas.

                                                      II.           JURISDICTION

          4.         The court has jurisdiction pursuant to 42 U.S.C. § 2000, et. seq. because federal

causes of action are plead under Title VII of the Civil Rights Act of 1964, as amended (hereinafter

“Title VII”) and because there is diversity of citizenship between the parties and the amount in

controversy is in excess of $75,000.00.




PLAINTIFF’S ORIGINAL COMPLAINT – Page 1

R:\9\0966\001\SubPldgs\Drafts\Plaintiff's Original Complaint.docx
       Case 3:21-cv-00171-L Document 1 Filed 01/26/21                         Page 2 of 14 PageID 2




                                                             III.   VENUE

          5.         Venue of this action is governed by 28 U.S.C. § 1391 and is proper in the Northern

District of Texas because Plaintiff was employed by Defendants in this District and this Division

and the incidents giving rise to this lawsuit occurred in this District and this Division.

                                                           IV.      SERVICE

          6.         Defendant Exterro, Inc. may be served at its principal place of business, 4145 SW

Watson Avenue, Suite 400, Beaverton, OR 97005.

          7.         Defendant Leeds Equity Partners, L.L.C. may be served at its principal place of

business, 590 Madison Avenue, 41st Floor, New York, NY 10022.

     V.         DEFENDANT’S DISCRIMINATORY AND RETALIATORY TREATMENT OF
                                        PLAINTIFF


          8.         Shortly after she was hired, McKinney, although knowing that Company

management was populated primarily by men, was told that she was hired, in part, because she

was a woman and her hiring would make the Company’s diversity numbers look better. Of the

five (5) individuals reporting to her boss, Chris Johnson (“Chris J.”), she was the only woman and

she was also the only female Director of Sales in his territory and in the Company.

          9.         Consistent with everything she experienced throughout her employment with the

Company, McKinney was told, in front of other team members at a Budweiser event, “Welcome

to the boys club!”

          10.        Within the first few months of her being hired, McKinney learned that she and other

women in the Company were being subjected to harassment and discriminatory treatment (both in

terms of pay and other differential treatment from men) and that the key players (all male) in the




PLAINTIFF’S ORIGINAL COMPLAINT – Page 2

R:\9\0966\001\SubPldgs\Drafts\Plaintiff's Original Complaint.docx
       Case 3:21-cv-00171-L Document 1 Filed 01/26/21                 Page 3 of 14 PageID 3



management of the Company (including Chris J.), responded to women who plead for help or

made complaints by ignoring them or by subjecting them to retaliation.

          11.        Among other things, she learned that other female ex-employees had complained

and gone to the CEO, Bobby Balachandran (“Bobby B.”), for assistance only to discover that such

complaints were ignored. It was only after McKinney had endured, throughout 2019, repeated

insults to her reputation, discrimination and retaliation that McKinney decided that her only hope

was to make her complaints known to Leeds Equity, a private equity company that was at the time

integrally involved in the operations of Exterro. Her reward for doing so was to be terminated.

          12.        Shortly after McKinney was hired in mid-2019, her boss, Chris J., made an

inappropriate, sexually suggestive comment to her. McKinney was offended. More importantly,

McKinney’s response to the comment, and her actions, made it clear to Chris J. that she thought it

was offensive and that she was not interested in what he was suggesting. Although he said nothing

specifically, Chris J., by his reaction, clearly understood that McKinney had no interest in and was

rejecting what he was suggesting.

          13.        What followed thereafter were repeated instances in which Chris J. and Bobby

Jahanbani (“Bobby J.”) targeted McKinney and singled her out (in many respects, treating her

differently from similarly situated males including the other male Directors of Sales), all obviously

with the expectation that she would quit. Among other things, they told her, in the context of one

situation, never to talk to Michaelyn Seals (“Seals”) in Human Resources. Not surprisingly, when

she did speak with Seals about one matter, and when she expected follow-up from Seals, there was

no follow-up.

          14.        Similarly, with respect to a business matter, McKinney was told during an October

2019 meeting that all communications from her about how to proceed with respect to that business

matter were to go through Bobby J. Also, not surprisingly, Bobby J. did not follow up with her

PLAINTIFF’S ORIGINAL COMPLAINT – Page 3

R:\9\0966\001\SubPldgs\Drafts\Plaintiff's Original Complaint.docx
       Case 3:21-cv-00171-L Document 1 Filed 01/26/21                       Page 4 of 14 PageID 4



and did not provide her the promised directions on how to proceed. The message was loud and

clear. The Company was trying to set her up to fail and clearly wanted her to quit.

          15.        Even worse than the discriminatory and retaliatory isolation practiced by the

Company were the multiple instances in which McKinney was treated differently than similarly

situated male employees.

          16.        By way of some examples only, Chris J. and Bobby J.:

                     a. unjustifiably second-guessed McKinney’s decisions and went behind her back

                           to deal directly with her accounts, a practice which they did not undertake with

                           the male Directors of Sales,

                     b. consciously chose, unlike their treatment of male Directors of Sales, not to

                           publicly congratulate McKinney with any Zoho announcements for new hires

                           or new account sales,

                     c. publicly humiliated McKinney during a sales meeting, something not done to

                           similarly-situated males, by unjustifiably ridiculing one of her selling practices

                           (which was somewhat ironic because during the same sales meeting Bobby J.,

                           in discussing negotiation practices, stated that men and women get divorced

                           because of the lack of appreciation),

                     d. required her to allow Chris J., unlike their treatment of the male Directors of

                           Sales, to essentially take over McKinney’s territory and close deals in her

                           territory without her involvement,

                     e. permitted Chris J., contrary to the Company’s agreement with McKinney with

                           respect to handing off accounts from the prior Director of Sales, to take for

                           himself McKinney’s accounts in the Salesforce database and to stop copying




PLAINTIFF’S ORIGINAL COMPLAINT – Page 4

R:\9\0966\001\SubPldgs\Drafts\Plaintiff's Original Complaint.docx
       Case 3:21-cv-00171-L Document 1 Filed 01/26/21                     Page 5 of 14 PageID 5



                           McKinney with information regarding those accounts (none of which he did

                           with the similarly-situated male employees who reported to him),

                     f. lied to McKinney, to benefit themselves personally, regarding accounts that

                           were assigned to her (a practice which was not undertaken with similarly-

                           situated male employees), and

                     g. lied to McKinney when she was hired regarding her base pay being comparable

                           if not more than the other Directors of Sales (the lie being established by the

                           fact that the male Director of Sales in the Eastern Region, with less experience

                           than McKinney in ediscovery, was paid $38,000 more per year in base pay than

                           McKinney).

          17.        Notwithstanding the constant discriminatory and retaliatory treatment she had to

endure, McKinney was able to perform her job well. Consistent with this, she received no

performance warnings, whether written or verbal, nor did she receive a performance improvement

plan. Nevertheless, her only available avenue to stop the discrimination and the retaliation was to

approach Leeds Equity and ask that they fairly investigate her complaints against Bobby J. and

Chris J. and also address the unfair and discriminatory work environment for women at the

Company. She did so in January of 2020.

          18.        Everyone on the Company’s Executive Management team, including Chris J.,

Bobby J., and Michelle Spencer (“Spencer”) (who signed the April 22, 2020 termination letter),

was fully aware of McKinney’s complaints against Chris J. and Bobby J. and of her request to

Leeds Equity that those complaints, including gender discrimination complaints, be investigated.

          19.        When she brought her complaints to the attention of Leeds Equity, McKinney

specifically spoke with Jacques Galante, a partner at Leeds, and, among other things, explained to

him why she could not go to Exterro’s Human Resources Department or to Exterro’s CEO. In

PLAINTIFF’S ORIGINAL COMPLAINT – Page 5

R:\9\0966\001\SubPldgs\Drafts\Plaintiff's Original Complaint.docx
       Case 3:21-cv-00171-L Document 1 Filed 01/26/21                     Page 6 of 14 PageID 6



response, and obviously recognizing her fear of retaliation, Mr. Galante informed her, among other

things, that she would not be fired because of her complaints. Unfortunately, that is exactly what

happened.

          20.        Following her complaint to Leeds Equity, Chris J. and Bobby J. engaged in

numerous, unjustified retaliatory actions against her including, by way of example only:

                     a. withholding support for her that was provided to the other Directors of Sales,

                     b. exclusion from involvement in corporate strategies to win business,

                     c. not extending the [XYZ] contract for [John Doe],

                     d. exclusion from a Director of Sales strategy session attended by the following

                           male employees, among others: Chris J., Bobby J., and other male Directors

                           of Sales in the US,

                     e. exclusion from further participating in the development of a new strategy

                           which our Client developed for Employee Change Monitor for Covid-19,

                     f. delaying assistance with pricing proposals (taking weeks instead of days)

                           which affected our Client’s ability to close business including Ocwen

                           Financial and other corporate prospects, and

                     g. continuing to contact and deal with our Client’s accounts without her

                           knowledge or involvement.

          21.        McKinney’s termination, without any prior notification or legitimate justification,

was, by the Company’s own admission retaliatory. This is evident from the fact that her April 22,

2020 termination letter states, among other things, that “no matter what the Company did, you

would not be satisfied.” Stated another way, the Company effectively was saying to McKinney

that it was not going to even attempt to address her concerns; rather, it was getting rid of her

because she was the epitome of a “squeaky wheel.”

PLAINTIFF’S ORIGINAL COMPLAINT – Page 6

R:\9\0966\001\SubPldgs\Drafts\Plaintiff's Original Complaint.docx
       Case 3:21-cv-00171-L Document 1 Filed 01/26/21                    Page 7 of 14 PageID 7



           VI.        FIRST CAUSE OF ACTION: SEX DISCRIMINATION IN VIOLATION
                             OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964


          22.        Pursuant to Federal law, a cause of action is pled against Defendants for sex

discrimination in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq.

The allegations contained in all of the paragraphs of this Complaint are hereby reaverred and

realleged, for all purposes, and incorporated herein with the same force and effect as if set forth

verbatim herein.

          23.        In violation of Title VII, Defendants discriminated against Plaintiff because of her

sex by, among other things, harassing her, lying to her, and paying her less than similarly-situated

male employees, causing Plaintiff to suffer damages within the jurisdictional limits of this Court.

Defendants effectuated these discriminatory acts, by and through Chris J., Bobby J., Bobby B. and

other employees.

          24.        Plaintiff timely filed a charge of Discrimination with the Equal Employment

Opportunity Commission (“EEOC”) and the Texas Workforce Commission on October 19, 2020.

Plaintiff received a Right to Sue letter relating to these charges by letter from the EEOC dated

October 29, 2020.

          25.        Plaintiff has met all procedural prerequisites to bringing these sex discrimination

claims.

          26.        Further, Plaintiff is within all applicable statutes of limitations for bringing this

Action. As a proximate result of Defendants’ discriminatory actions, Plaintiff suffered damages

within the jurisdictional limits of this Court.




PLAINTIFF’S ORIGINAL COMPLAINT – Page 7

R:\9\0966\001\SubPldgs\Drafts\Plaintiff's Original Complaint.docx
       Case 3:21-cv-00171-L Document 1 Filed 01/26/21                     Page 8 of 14 PageID 8



                          VII. SECOND CAUSE OF ACTION: RETALIATION IN
                         VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964

          27.        Pursuant to federal law, a cause of action is pled against Defendants for retaliation

in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq. The allegations

contained in all of the paragraphs of this Action are hereby reaverred and realleged for all purposes,

and incorporated herein with the same force and effect as set forth verbatim herein.

          28.        In violation of Title VII, Defendants terminated Plaintiff because she reported sex

discrimination in violation of Title VII.

          29.        Plaintiff timely filed a charge of Discrimination with the Equal Employment

Opportunity Commission (“EEOC”) and the Texas Workforce Commission on October 19, 2020.

Plaintiff received a Right to Sue letter relating to these charges by letter from the EEOC dated

October 29, 2020.

          30.        Plaintiff has met all procedural prerequisites to bringing these retaliation claims.

          31.        Further, Plaintiff is within all applicable statutes of limitations for bringing this

Action. As a proximate result of Defendants’ discriminatory actions, Plaintiff suffered damages

within the jurisdictional limits of this Court.

       VIII. THIRD CAUSE OF ACTION: HOSTILE ENVIRONMENT IN VIOLATION
                     OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964


          32.        Pursuant to federal law, a cause of action is pled against Defendants for sexually

hostile environment in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e,

et seq. The allegations contained in all of the paragraphs of this Action are hereby reaverred and

realleged for all purposes, and incorporated herein with the same force and effect as set forth

verbatim herein.

          33.        Plaintiff, while employed by Defendants, was continually exposed to a hostile work

environment because of her sex, which included being regularly subject to ridicule, having
PLAINTIFF’S ORIGINAL COMPLAINT – Page 8

R:\9\0966\001\SubPldgs\Drafts\Plaintiff's Original Complaint.docx
       Case 3:21-cv-00171-L Document 1 Filed 01/26/21                     Page 9 of 14 PageID 9



accounts removed from her, and withholding support. Despite Plaintiff’s complaints Defendants

took no action to remedy the hostile environment which existed. This hostile environment persisted

until Plaintiff was discharged from her employment with Defendants on or about April 22, 2020.

          34.        Plaintiff timely filed a charge of Discrimination with the Equal Employment

Opportunity Commission (“EEOC”) and the Texas Workforce Commission on October 19, 2020.

Plaintiff received a Right to Sue letter relating to these charges by letter from the EEOC dated

October 29, 2020.

          35.        Plaintiff has met all procedural prerequisites to bringing these retaliation claims.

          36.        Further, Plaintiff is within all applicable statutes of limitations for bringing this

Action. As a proximate result of Defendants’ discriminatory actions, Plaintiff suffered damages

within the jurisdictional limits of this Court.


      IX.        FOURTH CAUSE OF ACTION: SEX DISCRIMINATION IN VIOLATION OF
                        THE TEXAS COMMISSION ON HUMAN RIGHTS ACT

          37.        Pursuant to Texas state law, a cause of action is pled against Defendants for sex

discrimination in violation of the Texas Commission on Human Rights Act. Tex. Labor Code §

21.051, et. seq. (“TCHRA”). The allegations contained in all of the paragraphs of this Action are

hereby reaverred and realleged for all purposes, and incorporated herein with the same force and

effect as set forth verbatim herein.

          38.        In violation of the TCHRA, Defendants discriminated against Plaintiff because of

her sex by, among other things, harassing her, lying to her, and paying her less than similarly-

situated male employees, causing Plaintiff to suffer damages within the jurisdictional limits of this

Court. Defendants effectuated these discriminatory acts, by and through Chris J., Bobby J., Bobby

B. and other employees.



PLAINTIFF’S ORIGINAL COMPLAINT – Page 9

R:\9\0966\001\SubPldgs\Drafts\Plaintiff's Original Complaint.docx
     Case 3:21-cv-00171-L Document 1 Filed 01/26/21                     Page 10 of 14 PageID 10



          39.        Plaintiff timely filed a charge of Discrimination with the Equal Employment

Opportunity Commission (“EEOC”) and the Texas Workforce Commission (“Texas Workforce

Commission”) on October 19, 2020. Plaintiff received a Right to Sue letter relating to these charges

by letter from the TWC dated December 26, 2020.

          40.        Plaintiff has met all procedural prerequisites to bringing these retaliation claims.

          41.        Further, Plaintiff is within all applicable statutes of limitations for bringing this

Action. As a proximate result of Defendants’ discriminatory actions, Plaintiff suffered damages

within the jurisdictional limits of this Court.


          X.         FIFTH CAUSE OF ACTION: RETALIATION IN VIOLATION OF THE
                             TEXAS COMMISSION ON HUMAN RIGHTS ACT


          42.        Pursuant to Texas state law, a cause of action is pled against Defendants for

retaliation in violation of the Texas Commission on Human Rights Act. Tex. Labor Code § 21.051,

et. seq. (“TCHRA”). The allegations contained in all of the paragraphs of this Action are hereby

reaverred and realleged for all purposes, and incorporated herein with the same force and effect as

set forth verbatim herein.

          43.        In violation of the TCHRA, Defendants terminated Plaintiff because she reported

sex discrimination in violation of the TCHRA.

          44.        Plaintiff timely filed a charge of Discrimination with the Equal Employment

Opportunity Commission (“EEOC”) and the Texas Workforce Commission (“Texas Workforce

Commission”) on October 19, 2020. Plaintiff received a Right to Sue letter relating to these charges

by letter from the TWC dated December 26, 2020.

          45.        Plaintiff has met all procedural prerequisites to bringing these retaliation claims.




PLAINTIFF’S ORIGINAL COMPLAINT – Page 10

R:\9\0966\001\SubPldgs\Drafts\Plaintiff's Original Complaint.docx
     Case 3:21-cv-00171-L Document 1 Filed 01/26/21                     Page 11 of 14 PageID 11



          46.        Further, Plaintiff is within all applicable statutes of limitations for bringing this

Action. As a proximate result of Defendants’ discriminatory actions, Plaintiff suffered damages

within the jurisdictional limits of this Court.

       XI.        SIXTH CAUSE OF ACTION: HOSTILE ENVIRONMENT IN VIOLATION
                       OF THE TEXAS COMMISSION ON HUMAN RIGHTS ACT

          47.        Pursuant to Texas state law, a cause of action is pled against Defendants for

sexually hostile environment in violation of the Texas Commission on Human Rights Act. Tex.

Labor Code § 21.051, et. seq. (“TCHRA”). The allegations contained in all of the paragraphs of

this Action are hereby reaverred and realleged for all purposes, and incorporated herein with the

same force and effect as set forth verbatim herein.

          48.        Plaintiff, while employed by Defendants, was continually exposed to a hostile work

environment because of her sex, which included being regularly subject to ridicule, having

accounts removed from her, and withholding support. Despite Plaintiff’s complaints Defendants

took no action to remedy the hostile environment which existed. This hostile environment persisted

until Plaintiff was discharged from her employment with Defendants on or about April 22, 2020.

          49.        Plaintiff timely filed a charge of Discrimination with the Equal Employment

Opportunity Commission (“EEOC”) and the Texas Workforce Commission (“Texas Workforce

Commission”) on October 19, 2020. Plaintiff received a Right to Sue letter relating to these charges

by letter from the TWC dated December 26, 2020.

          50.        Plaintiff has met all procedural prerequisites to bringing these retaliation claims.

          51.        Further, Plaintiff is within all applicable statutes of limitations for bringing this

Action. As a proximate result of Defendants’ discriminatory actions, Plaintiff suffered damages

within the jurisdictional limits of this Court.




PLAINTIFF’S ORIGINAL COMPLAINT – Page 11

R:\9\0966\001\SubPldgs\Drafts\Plaintiff's Original Complaint.docx
     Case 3:21-cv-00171-L Document 1 Filed 01/26/21                               Page 12 of 14 PageID 12



                                                      XII.          JURY DEMAND

          52.        Demand is hereby made for this Court empanel a lawful jury to hear this case.


                                     XIII. DAMAGES FOR MENTAL ANGUISH

          53.        As a direct and proximate result of Defendant’s actions or inactions and the willful

and malicious nature of the wrongs committed against the Plaintiff, Plaintiff has suffered and will

suffer past, present and future severe mental anguish, for which she pleads to recover at trial. The

damages for said mental anguish exceed the minimum jurisdictional requirements of this court.


                                                 XIV. PUNITIVE DAMAGES

          54.        As a consequence of the foregoing clear and convincing facts and the willful and

malicious nature of the wrongs committed against the Plaintiff, Plaintiff is entitled to exemplary

damages within the jurisdictional limits of this court.


                                         XV.       PUNITIVE DAMAGES – NO CAP

          55.        A plaintiff who successfully prosecutes a suit by proving malice by clear and

convincing evidence can recover exemplary damages under Section 41.003(a)(2) of the Texas

Civil Practice and Remedies Code. Punitive Damages are sought for the malicious discrimination,

harassment, and wrongful termination perpetrated by Defendants in this case. Accordingly, the

statutory caps are inapplicable.


                          XVI. REASONABLE ATTORNEYS’ AND EXPERT FEES

          56.        Per Title VII of the Civil Rights Act of 1964 and TEX. LAB. CODE 21.259, as

amended, Plaintiff seeks to recover her reasonable and necessary attorneys’ fees and reasonable

expert fees incurred in prosecuting each of Plaintiff’s Title VII and TCHRA claims.



PLAINTIFF’S ORIGINAL COMPLAINT – Page 12

R:\9\0966\001\SubPldgs\Drafts\Plaintiff's Original Complaint.docx
     Case 3:21-cv-00171-L Document 1 Filed 01/26/21                          Page 13 of 14 PageID 13



                                            XVII. RESERVATION OF RIGHTS

          57.        The right to bring additional causes of action against and to amend this lawsuit as

necessary is hereby specifically reserved.


                                                               PRAYER

          WHEREFORE, PREMISES CONSIDERED, Plaintiff requests that Defendants be cited to

 appear and answer this petition. Plaintiff further requests that on final trial, the Court enter judgment

 for Plaintiff and against Defendants, jointly and severally, and award Plaintiff the following relief:

                     a.         an amount in excess of the minimum jurisdictional requirements of this Court,
                                for compensatory damages, lost compensation and benefits to trial and
                                following trial, mental anguish damages, and punitive damages;

                     b.         reasonable attorneys’ fees and reasonable expert fees,

                     c.         reasonable paralegal fees,

                     d.         costs of court;

                     e.         pre- and post-judgment interest at the highest rate allowed by law;

                     f.         an order revoking any license enabling Defendants to do business in Texas if
                                any judgment rendered in this case has not been satisfied within three (3)
                                months from the date said judgment becomes final and unappealable; and

                     g.         and for such other and further relief, general or special, at law or in equity, to
                                which Plaintiff may be justly entitled.




PLAINTIFF’S ORIGINAL COMPLAINT – Page 13

R:\9\0966\001\SubPldgs\Drafts\Plaintiff's Original Complaint.docx
     Case 3:21-cv-00171-L Document 1 Filed 01/26/21                                   Page 14 of 14 PageID 14



                                                                    Respectfully submitted,




                                                                    R. ROGGE DUNN
                                                                    Texas State Bar No. 06249500
                                                                    E-mail: dunn@righttowork.com

                                                                    BRYAN COLLINS
                                                                    Texas State Bar No. 04604850
                                                                    E-mail: collins@roggedunngroup.com

                                                                    MICAH B. CHAMBERS
                                                                    Texas State Bar No. 24100552
                                                                    E-mail: chambers@roggedunngroup.com

                                                                    ROGGE DUNN GROUP, P.C.
                                                                    500 N. Akard Street
                                                                    Suite 1900
                                                                    Dallas, Texas 75201-6629
                                                                    Telephone: (214) 220-3888
                                                                    Facsimile: (214) 220-3833
                                                                    ATTORNEYS FOR PLAINTIFF JERI LOU
                                                                    MCKINNEY




PLAINTIFF’S ORIGINAL COMPLAINT – Page 14

R:\9\0966\001\SubPldgs\Drafts\Plaintiff's Original Complaint.docx
